



Exhibit 10.31

Summary of Compensation Arrangements for
Named Executive Officers and Directors

Compensation Arrangements for Named Executive Officers

Following is a description of the compensation arrangements that have been
approved by the Compensation Committee of the Board of Directors of Medtronic,
Inc. (the “Compensation Committee”) for the Company’s Chief Executive Officer,
Chief Financial Officer and the other three most highly compensated executive
officers in fiscal year 2007 (the “Named Executive Officers”).

Annual Base Salary:

The Compensation Committee approved the following base salaries, effective
April 28, 2007, for four of the Named Executive Officers:

Gary L. Ellis       $ 600,000   Senior Vice President and Chief Financial
Officer           William A. Hawkins       $ 806,000   President & Chief
Operating Officer           Michael F. DeMane       $ 557,000   Senior Vice
President           Stephen H. Mahle       $ 620,000   Executive Vice President
& President, Cardiac Rhythm Disease Management          

Because the base salary approved by the Compensation Committee for Medtronic’s
Chairman and Chief Executive Officer, Arthur D. Collins, Jr., effective April
29, 2006 in the amount of $1,275,000 was determined for the period through the
2007 Annual Meeting rather than through fiscal year 2007, no new base salary was
approved for fiscal year 2008.

Performance Bonus:

The Compensation Committee has approved the following bonus payments for
performance in fiscal year 2007:

Arthur D. Collins, Jr.       $ 1,020,000   Gary L. Ellis       $ 295,313  
William A. Hawkins       $ 490,963   Michael F. DeMane       $ 529,470   Stephen
H. Mahle       $ 219,793  

A description of the performance goals for fiscal year 2007, which were
previously approved by the Compensation Committee, is included in a Current
Report on Form 8-K filed with the Securities and Exchange Commission on June 22,
2006 and is incorporated herein by reference.



 

--------------------------------------------------------------------------------

Table of Contents

Stock Option and Restricted Stock/Restricted Stock Units:

On October 18, 2006, the Compensation Committee approved the following stock
options and performance based restricted stock/restricted stock unit grants
under the Company’s 2003 Long-Term Incentive Plan. The stock options were
granted on October 30, 2006 at an exercise price of $48.70, which was the fair
market value of the Company’s Common Stock on the date of grant and vest
annually in 25% increments. The restricted stock/restricted stock unit grants
will cliff vest in October 2009 (or, in the event of death, disability or
retirement, they vest on a pro-rata basis) provided a minimum performance
threshold is achieved.

Arthur D. Collins, Jr.   51,335 Restricted Stock   184,805 stock options Gary L.
Ellis   11,294 Restricted Stock   41,068 stock options William A. Hawkins  
18,481 Restricted Stock   67,762 stock options Michael F. DeMane   12,321
Restricted Stock Units   45,175 stock options Stephen H. Mahle   15,401
Restricted Stock   55,442 stock options

In addition to the above-mentioned grants, in fiscal year 2007 the Compensation
Committee approved additional grants of restricted stock units to Messrs.
Hawkins and DeMane with a grant date of May 15, 2006 and to Mr. Ellis with a
grant date of July 31, 2006 as outlined below:

Gary L. Ellis         19,795 Restricted Stock Units    William A. Hawkins      
  40,775 Restricted Stock Units    Michael F. DeMane         40,775 Restricted
Stock Units   

The restricted stock units granted to Mr. Ellis will cliff vest on the fourth
anniversary of the date of grant and those granted to Messrs. Hawkins and DeMane
will cliff vest on the third anniversary of the date of grant. All restricted
stock units will vest on a pro-rata basis in the event of death, disability or
retirement.

Long Term Incentive Plan Awards:

The Compensation Committee approved the following long-term incentive plan
awards established for the three-year cycle ending in fiscal 2007. The amounts
listed below include the value of both cash and stock. Half of the award is paid
in Company common stock, with the other half paid in cash. The value of an award
is determined at the end of the performance period based on Medtronic’s
financial performance and the average fair market value per share for the last
20 trading days of the performance cycle.

Arthur D. Collins, Jr.       $ 1,407,129   Gary L. Ellis       $ 211,330  
William A. Hawkins       $ 656,688   Michael F. DeMane       $ 326,503   Stephen
H. Mahle       $ 412,794  

Change in Compensation Arrangements for Non-Employee Directors

Non-employee director compensation consists of an annual retainer, an annual
cash stipend for committee chairs and special committee members, an annual stock
option grant and an annual grant of deferred stock units. In addition, all new
non-employee directors receive an initial stock option grant and a pro-rated
annual stock option grant based on the number of days remaining in the plan
year. Medtronic’s non-employee director compensation plan is currently based on
a September 1 through August 31 plan year. The Board of Directors has approved a
change to its director compensation program so the plan period will correspond
to Medtronic’s fiscal year, with a shortened plan year for the September 1, 2007
to April 25, 2008 period, along with an increase in retainers and stipends as
described below.

The annual retainer for all non-employee directors for the shortened 2007-2008
plan year (September 1, 2007 through April 25, 2008) is $53,333, with an $80,000
retainer established for future periods based on Medtronic’s fiscal year. The
Chairs of the Corporate Governance, Compensation and Technology and Quality
Committees will receive a cash stipend of $6,667 for the shortened 2007-2008
plan



 

--------------------------------------------------------------------------------

Table of Contents

year, with a $10,000 cash stipend for future periods. Similarly, the chair of
the Audit Committee will receive a cash stipend of $10,000 for the shortened
2007-2008 plan year, with a $15,000 cash stipend for future periods. In
addition, non-chair members of the Audit Committee will receive a cash stipend
of $3,333 for the shortened 2007-2008 plan year, with a $5,000 cash stipend for
future periods. Members of a Special Committee will continue to receive an
additional annual fee of $10,000 for each Special Committee upon which they
serve, paid at the end of each fiscal quarter ($2,500 per quarter), so long as
the committee is convened. The annual retainer and annual cash stipend are
reduced by 25% if a non-employee director does not attend at least 75% of the
total meetings of the Board and Board committees on which such director served
during the relevant plan year.

Each non-employee director also receives on the first day of each plan year an
annual stock option grant for a number of shares of Medtronic common stock equal
to the amount of the annual retainer (which is $53,333 for the shortened
2007-2008 plan year and $80,000 for future plan years) divided by the fair
market value of a share of Medtronic common stock on the date of grant (which
will also be the exercise price of the option).

On the last day of each plan year, each non-employee director is granted a
number of deferred stock units (each representing the right to receive one share
of Medtronic common stock) equal to the amount of the annual retainer earned
divided by the average closing price of a share of Medtronic common stock for
the last 20 trading days during the plan year. On the date he or she first
becomes a director, each new non-employee director receives a one-time initial
stock option grant for a number of shares of Medtronic common stock equal to two
times amount of the annual retainer ($160,000 for all plan years since
September 1, 2007) divided by the fair market value of a share of Medtronic
common stock on the date of grant (which will also be the exercise price of such
option) and a pro-rated annual stock option grant for a number of shares of
Medtronic common stock equal to the amount of the annual retainer (pro-rated
based on the number of days remaining in the plan year divided by 365 divided by
the fair market value of a share of Medtronic common stock on the date of grant
(which will also be the exercise price of such option).















 

--------------------------------------------------------------------------------